Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
TXU U.S. HOLDINGS COMPANY,                 )
FORMERLY KNOWN AS TXU ELECTRIC    )
COMPANY, and TXU GENERATION             ) 
COMPANY LP,                                                  )                     No. 08-04-00355-CV
)
                                    Appellants,                       )                             Appeal from
)
v.                                                                          )                       346th District Court
)
TEXAS WORKFORCE COMMISSION            )                  of El Paso County, Texas
and GRISELDA V. ACOSTA,                            )
)          (TC# 2002-512)
                                    Appellees.                        )

MEMORANDUM OPINION

            Pending before the Court is Appellants’ unopposed motion to dismiss the appeal with
prejudice.  Rule 42.1 of the Texas Rules of Appellate Procedure states that:
(a) The appellate court may dispose of an appeal as follows:
 
(1)  On Motion of Appellant.  In accordance with a motion of appellant, the court
may dismiss the appeal or affirm the appealed judgment or order unless disposition
would prevent a party from seeking relief to which it would otherwise be entitled.
 
(2)  By Agreement.  In accordance with an agreement signed by the parties or their
attorneys and filed with the clerk; the court may:
 
(A)  render judgment effectuating the parties’ agreements;
 
(B)  set aside the trial court’s judgment without regard to the merits
and remand the case to the trial court for rendition of judgment in
accordance wit [sic] the agreements; or
(C)  abate the appeal and permit proceedings in the trial court to
effectuate the agreement.

            The parties have settled all matters in controversy and have agreed that Appellants will
dismiss their appeal with prejudice.  Pursuant to Rule 42.1, we grant the motion to dismiss.  Each
party will bear its own costs on appeal.  See Tex.R.App.P. 42.1(d).


April 28, 2005                                                             
                                                                                    ANN CRAWFORD McCLURE, Justice


Before Barajas, C.J., McClure, and Chew, JJ.